Citation Nr: 1039493	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-39 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical disorder, to 
include secondary to lumbar degenerative disc disease.

2.  Entitlement to an increased rating for lumbar degenerative 
disc disease, currently evaluated as 40 percent disabling.

3.  Entitlement to a temporary total evaluation pursuant to 38 
C.F.R. § 4.30 (2009).

4.  Entitlement to a total disability rating based on individual 
unemployability.

5.  Entitlement to permanent and total disability evaluation for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

All issues save entitlement to service connection for a cervical 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of competent and credible evidence shows that a 
cervical disorder was not demonstrated in-service, that cervical 
arthritis was not compensably disabling within a year of 
separation from active duty, and that there is no nexus between a 
cervical disorder and service, to include lumbar degenerative 
disc disease.


CONCLUSION OF LAW

A cervical disorder was not incurred in or aggravated by service; 
cervical arthritis may not be presumed to have been so incurred, 
and a cervical disorder is not proximately due to, the result of, 
or aggravated by lumbar degenerative disc disease.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA notified 
the Veteran in April 2005 and April 2006 of the information and 
evidence needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain, and 
how disability evaluations and effective dates are assigned.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as warranted 
by law, afforded a VA examination.  The RO obtained the Veteran's 
service and VA treatment records.  The appellant submitted 
statements from VA nurses.  The Veteran underwent a VA 
examination in August 2005, and the examiner offered a medical 
opinion addressing whether there was a relationship between the 
cervical disorder and service.  In September 2010, the 
representative argued that the August 2005 VA examiner did not 
explicitly address whether a cervical disorder is secondary to 
lumbar degenerative disc disease.  The Board disagrees for the 
reasons which are detailed below.  

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.
 
Governing law and regulations
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).
 
Certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability that is aggravated by a service connected disability.  
In such an instance, a veteran may be compensated for the degree 
of disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Analysis

The Veteran has a cervical disorder which he asserts either began 
at the same time as his in-service low back symptomatology or is 
due to lumbar degenerative disc disease.

The Board has reviewed the service and VA treatment records, the 
August 2005 VA examination report, and the statements of VA 
nurses.  After considering all the evidence of record, the Board 
finds the preponderance of the most probative and competent 
evidence shows that a cervical disorder was not demonstrated in-
service; that cervical arthritis was not compensably disabling 
within a year of separation from active duty; and there is no 
nexus between a cervical disorder and service, to include lumbar 
degenerative disc disease.  Moreover, the Board finds the 
preponderance of the most probative and competent evidence shows 
that there is no continuity of cervical symptomatology since 
separation from active duty.

While the Board is not free to ignore the opinion of a treating 
physician, neither is it required to accord it additional weight.  
See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  
The United States Court of Appeals for the Federal Circuit has 
declined to adopt a "treating physician rule," which would give 
preference, i.e., additional evidentiary weight, to this type of 
evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  
In assessing medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the 
Court) has also held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not 
be discounted solely because a medical professional did not 
review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008).  Hence, the question is whether that medical 
professional was informed of all relevant facts in rendering a 
medical opinion.  Id.

While the Veteran had spinal headaches in service along with mid 
and low back pain, his service treatment records show no 
complaints, findings or diagnoses pertaining to a cervical 
disorder in-service.  In a March 2006 statement, a VA nurse noted 
that the appellant had an upper and lower back intervertebral 
disc syndrome.  That nurse did not address the etiology of any 
cervical disorder.  In May 2006 statements, another VA nurse 
noted that the appellant's intervertebral disc syndrome began in 
1973, and opined that the cervical disorder is part of the 
service-connected disability because it is not unreasonable to 
believe that the cervical and lumbar degenerative disc diseases 
coexisted in development.  That VA nurse did not provide any 
clinical evidence to support the basis of his or her opinion.  
Black.  

The August 2005 VA examiner, on the other hand, opined that the 
cervical disorder was not caused by or the result of the 
Veteran's military service and that the cervical disorder was not 
related to the lumbar degenerative disc disease.  The examiner 
noted that the cervical pain began in approximately 2004, i.e., 
almost 28 years postservice, and that the cervical disorder is 
part of the normal aging process.  

Notably, the August 2005 VA examiner reviewed the claims file and 
was aware of the appellant's negative service treatment records 
and the VA treatment records showing that the cervical pain began 
only recently.  The treating VA nurse did not mention in her 
statements either service treatment records or VA treatment 
records showing the recent onset of symptomatology.  Thus, there 
is no evidence that the nurse reviewed all of the evidence.  
Therefore, because the opinion was based on consideration of all 
of the evidence of record, the VA examiner's opinion will be 
given more weight.

The only other evidence linking the cervical disorder to service, 
or to the lumbar degenerative disc disease, is the statements of 
the Veteran.  Cervical degenerative disc and joint diseases are 
disorders for which lay evidence of etiology is not competent 
nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  While the appellant has work experience as a substance 
abuse counselor, training in that field involves neither 
orthopedics nor neurology.  Therefore, the Veteran's assertions 
are not competent medical statements but merely lay opinions.  
See Black v. Brown, 10 Vet. App. 279 (1997) (an opinion may be 
reduced in probative value even where the statement comes from 
someone with medical training, if the medical issue requires 
special medical knowledge).  While the appellant can attest to 
factual matters of which he had first-hand knowledge, such as 
pain, he is not competent to offer a medical opinion linking the 
cervical disorder to service, to include the lumbar degenerative 
disc disease.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Also, it is significant that the appellant is not claiming 
continuity of symptomatology.  Indeed, as noted above, VA 
treatment records reflect that the Veteran claimed his neck pain 
began in the mid-2000s.

There is competent evidence that the Veteran has a cervical 
disorder; however, without competent evidence linking the 
disorder to service or to lumbar degenerative disc disease, the 
benefit sought on appeal cannot be granted.  

The claim is denied.
 
In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical disorder, to 
include secondary to lumbar degenerative disc disease, is denied.


REMAND

The Veteran was last formally examined in March 2007 for his 
lumbar degenerative disc disease.  Given the passage of time, an 
additional VA examination is warranted.  Moreover, in light of 
the fact that the case is being remanded for a new examination, 
the Veteran should be afforded the opportunity to identify all 
treatment he has received for lumbar degenerative disc disease 
since that examination.

In the June 2006 rating decision, the RO denied entitlement to a 
temporary total evaluation for convalescence, entitlement to a 
total disability rating based on individual unemployability, and 
entitlement to a permanent and total disability evaluation for 
pension purposes.  In July 2006, the Veteran filed a general 
notice of disagreement with those denials.  In August 2006, the 
RO asked the appellant whether he was disagreeing with the 
denials of these three issues.  In November 2006, the claimant 
indicated in essence that he was disagreeing with those denials.  
As such, a statement of the case must be issued concerning these 
three issues.  Manlincon v. West, 12 Vet. App. 242 (1999).

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should ask the Veteran to identify 
all treatment he has received for lumbar 
degenerative disc disease since March 2007.  
Any identified private, VA or other 
government records must be obtained and 
associated with the appellant's VA claims 
folder.  If the RO cannot locate any 
identified records held by a Federal 
government entity, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific government records that it is unable 
to obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take with 
respect to the claim.  The claimant must then 
be given an opportunity to respond.
 
2.  Thereafter, the Veteran must be afforded 
a VA examination by a physician.  The claims 
folder is to be made available to the 
examiner to review.  In accordance with the 
latest AMIE worksheets for rating spinal 
disabilities, the examiner is to provide a 
detailed review of the appellant's pertinent 
medical history, current complaints, and the 
nature and extent of any disability due to 
lumbar degenerative disc disease.  A complete 
rationale for any opinion offered must be 
provided.
  
The VA examiner must append a copy of his or 
her curriculum vitae to the examination 
report. 
 
3.  The Veteran is to be notified that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).   
 
4.  After the development requested, the RO 
should review the examination report to 
ensure that it is in complete compliance with 
the directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The RO must issue a statement of the case 
addressing the claims of entitlement to a 
temporary total evaluation for convalescence 
pursuant to 38 C.F.R. § 4.30, entitlement to 
a total disability rating based on individual 
unemployability, and entitlement to a 
permanent and total disability evaluation for 
pension purposes.  The Veteran is hereby 
informed that the Board may only exercise 
appellate jurisdiction over this matter if he 
perfects an appeal within 60 days of the 
issuance of the statement of the case.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2009).
 
6.  Thereafter, the RO must readjudicate the 
issue of entitlement to an increased rating 
for lumbar degenerative disc disease.  If the 
benefit is not granted, the appellant and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


